                                                                           Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          PANAMA CITY DIVISION


TIMOTHY KENT DEWITT,
              Plaintiff,
v.                                             CASE NO. 5:18-cv-202-MCR/MJF
FLORIDA DEPARTMENT OF
CORRECTIONS,
              Defendant.
                                           /

                                  O R D E R

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated December 18, 2018. ECF No. 11. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                              Page 2 of 2

     2.    Plaintiff’s Motion for Voluntary Dismissal, ECF No. 10, is

GRANTED, and this action is DISMISSED.

     3.    The clerk is directed to close the file.

     DONE AND ORDERED this 18th day of January 2019.




                               s/  M. Casey Rodgers
                              M. CASEY RODGERS
                              UNITED STATES DISTRICT JUDGE




5:18-cv-202-MCR/MJF
